           Case 3:20-cv-05037-RAJ Document 14 Filed 12/08/20 Page 1 of 2




1                                                 U.S. District Court Judge RICHARD A. JONES

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE

8                                                   )
     GEORGE A. MURFITT,                             ) Case No. C20-5037 RAJ
9                                                   )
                         Plaintiff,                 ) PROPOSED ORDER RE EAJA FEES
10                                                  ) AND COSTS
     vs.                                            )
11
                                                    )
12                                                  )
     COMMISSIONER OF SOCIAL SECURITY,               )
13                                                  )
                         Defendant.                 )
14                                                  )
15
            The Court having reviewed plaintiff's application for attorney’s fees, the response
16
     filed by defendant, and the remaining record, does hereby find and ORDER:
17
            (1) The Court GRANTS plaintiff's application for attorney’s fees in the amount of
18
                $6,860.96 and costs in the amount of $400.00, for a total of $7,260.96 pursuant
19

20              to the Equal Access to Justice Act, 28 U.S.C. 2412, and Astrue v. Ratliff, 130

21              S.Ct. 2521 (2010)..

22          (2) If it is determined that Plaintiff’s EAJA fees are not subject to any offset allowed
23              under the Department of the Treasury’s Offset Program, then the checks for
24
                EAJA fees and EAJA costs shall be made payable to JEANETTE LAFFOON,
25
     PROPOSED ORDER RE EAJA FEES                                      MADDOX & LAFFOON, P.S.
     AND COSTS                   - Page 1                             410-A South Capitol Way
                                                                      Olympia, WA. 98501
     [C20-5037 RAJ]                                                   (360) 786-8276
         Case 3:20-cv-05037-RAJ Document 14 Filed 12/08/20 Page 2 of 2




1             based upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney. Any

2             checks for EAJA fees and EAJA costs shall be mailed to Plaintiff’s counsel,
3             JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA 98501.
4
          (3) The Clerk is directed to send copies of this Order to counsel of record.
5

6
          Dated this the 8th day of December, 2020.
7

8

9
                                                   A
                                                   The Honorable Richard A. Jones
10                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     PROPOSED ORDER RE EAJA FEES                                  MADDOX & LAFFOON, P.S.
     AND COSTS                   - Page 2                         410-A South Capitol Way
                                                                  Olympia, WA. 98501
     [C20-5037 RAJ]                                               (360) 786-8276
